Exhibit 10.18

 

     LOGO [g92595ex10_18.jpg]  

 

       Comerica Bank    MC 4120      226 Airport Parkway, Suite 100      San
Jose, CA 95110

February 11, 2009

Timothy Stultz, Ph.D.

President and CEO

Bruce Crawford

Chief Operating Officer

Nanometrics Incorporated

1550 Buckeye Drive

Milpitas, CA 95035

 

RE:    Nanometrics Incorporated (“Borrower”)    Obligor Number 87 18034090

Dear Gentleman:

Comerica Bank (the “Bank”) has approved the extension of the maturity date of
the above referenced credit facility as evidenced by that certain
note/agreement, dated February 14, 2007 (as such may be amended, restated,
modified, supplemented or revised from time to time, the “Agreement”) from
February 14, 2009 to May 16, 2009. Upon your execution of a counterpart of this
letter, the maturity date shall be so amended.

The Agreement, as modified and amended hereby, shall be and remain in full force
and effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this modification and amendment shall not operate
as a waiver of, or as an amendment of, any right, power, or remedy of Bank under
the Agreement, as in effect prior to the date hereof. Borrower ratifies and
reaffirms the continuing effectiveness of all promissory notes, guaranties,
security agreements, mortgages, deeds of trust, environmental agreements, and
all other instruments, documents and agreements entered into in connection with
the Agreement.

By execution of a counterpart of this letter, Borrower further represents and
warrants that the representations and warranties contained in the Agreement are
true and correct as of the date hereof, and that no event of default has
occurred and is continuing under the Agreement or any other document, instrument
or agreement entered into in connection therewith.

 

Sincerely, Comerica Bank By:  

/S/ STEPHANIE KARIC

  Stephanie Karic   Vice President Acknowledged and accepted on 2-18-09:
Nanometrics Incorporated By:  

/S/ TIMOTHY J. STULTZ

Name  

Timothy J. Stultz

Title  

President and CEO